
	
		I
		111th CONGRESS
		1st Session
		H. R. 3156
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Payne (for
			 himself, Mr. Lewis of Georgia,
			 Mr. Brady of Texas, and
			 Mr. Meek of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against tax for expenses paid or incurred in non-clinical research for
		  neglected diseases.
	
	
		1.Credit for non-clinical
			 testing expenses for neglected disease treatments
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following:
				
					45R.Non-clinical
				testing expenses for neglected disease treatments
						(a)In
				generalFor purposes of section 38, the credit determined under
				this section for the taxable year is an amount equal to 50 percent of the
				qualified non-clinical research expenses for the taxable year.
						(b)Qualified
				non-clinical research expenses
							(1)In
				generalFor purposes of this section, the term qualified
				non-clinical research expenses means the amounts which are paid or
				incurred by the taxpayer during the taxable year which would be described in
				subsection (b) of section 41 if such subsection were applied with the
				modifications set forth in paragraph (2).
							(2)ModificationsFor
				purposes of paragraph (1), subsection (b) of section 41 shall be applied by
				substituting non-clinical research for qualified
				research each place it appears in paragraphs (2) and (3) of such
				subsection.
							(3)Donation of
				rights to treatment requiredNo credit shall be allowed under
				this section with respect to qualified non-clinical research expenses for a
				taxable year unless—
								(A)during such
				taxable year, or in a previous taxable year, the taxpayer has made a charitable
				contribution of a license for the treatment with respect to which such
				qualified non-clinical research expenses were paid or incurred and
				either—
									(i)the charitable
				contribution has the same meaning as defined in section 170(c) and such
				charitable contribution is made to a charitable organization where the
				charitable organization licensee researches, develops, or administers
				treatments for neglected conditions or diseases, or
									(ii)the charitable
				contribution is made to a foreign government or any subdivision or organization
				owned by the foregoing, but only if the contribution is made for exclusively
				public purposes,
									(B)the only
				commercial rights retained by the taxpayer with respect to such treatment are
				for an indication which is not a neglected condition or disease, and
								(C)no deduction has
				been allowed under any provision of this title with respect to such
				contribution.
								(c)Definition and
				special rulesFor purposes of this section—
							(1)Non-clinical
				researchThe term non-clinical research means any
				research relating to the development of a treatment for a neglected disease or
				condition to the extent such research is not human clinical testing with
				respect to such treatment.
							(2)Neglected
				disease or conditionThe term neglected disease or
				condition means any of the following:
								(A)African
				trypanosomiasis.
								(B)Dengue
				fever.
								(C)Leishmaniasis.
								(D)Malaria.
								(E)Schistosomiasis.
								(F)Tuberculosis.
								(G)Chagas
				disease.
								(H)Leprosy.
								(I)Lymphatic
				filariasis.
								(J)Onchocerciasis.
								(K)Lassa
				Fever.
								(L)Soil Transmitted
				Helminthiasis.
								(M)Trachoma.
								(N)Yaws.
								(O)Dracunculiasis.
								(P)Cholera.
								(Q)Buruli
				Ulcer.
								(R)Any other
				infectious disease for which there is no significant market in developed
				nations and disproportionately affects poor and marginalized populations as
				determined and designated by regulation by the Secretary of the Treasury in
				consultation with the Secretary of Health and Human Services.
								(3)Certain rules
				made ApplicableRules similar to the rules of paragraphs (1) and
				(2) of section 41(f), paragraph (4) of section 41(d), and subsections (b)(1)(C)
				and (c) of section 45C shall apply for purposes of this section.
							(4)Treatment as
				trade or business expenseFor purposes of this section and
				section 174 whether a qualified non-clinical research expense (determined after
				the application of this paragraph) is paid or incurred in connection with the
				taxpayer’s trade or business shall be determined without regard to any
				contribution of licensing rights described in subsection (b)(3).
							(5)Expenses for
				which credits are allowableFor purposes of this section, the
				limitations under section 280C are not applicable for purposes of determining
				whether an expense is deductible or chargeable to a capital
				account.
							.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)the neglected
				disease credit determined under section
				45R.
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45R. Non-clinical testing expenses for neglected disease
				treatments.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
